Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 20, 2019

                                      No. 04-19-00789-CV

                  IN THE INTEREST OF C.D.M., AND C.M.M., Children,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13803
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

       The trial court signed a final order on July 31, 2019. Appellant filed a timely motion for
new trial on August 28, 2019. Therefore, the notice of appeal was due to be filed October 29,
2019. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal
was due on November 13, 2019. See TEX. R. APP. P. 26.3. Although appellant filed a notice of
appeal within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for
extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).

        By order dated December 6, 2019, appellant was ordered to provide written proof that the
Ms. Mary Scopas’s fee for preparing one portion of the reporter’s record in this appeal had been
paid. On December 14, 2019, appellant filed written proof of payment. It is therefore
ORDERED that Ms. Scopas file her portion of the reporter’s record in this appeal no later than
fifteen days from the date of this order.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court